Citation Nr: 0825130	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-11 058	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to a combined initial disability rating in 
excess of 10 percent for osteoarthritis of the knees, ankles, 
sacroiliac joints, and the cervical spine for the period 
prior to August 21, 1996.

3.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the right knee for the period 
from August 21, 1996.

4.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the left knee for the period 
from August 21, 1996.

5.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the right ankle for the period 
from August 21, 1996 to March 21, 2006, and to a rating in 
excess of 20 percent for the period from March 22, 2006.

6.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the left ankle for the period 
from August 21, 1996 to March 21, 2006, and to a rating in 
excess of 20 percent for the period from March 22, 2006.

7.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the sacroiliac joints for the 
period from August 21, 1996.

8.  Entitlement to a disability rating in excess of 30 
percent for osteoarthritis of the cervical spine for the 
period from August 21, 1996.

9.  Entitlement to an initial disability rating in excess of 
30 percent for depression. 

10.  Entitlement to service connection for gastrointestinal 
disability.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for heart disease with 
hypercholesterolemia. 

13.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

14.  Entitlement to service connection for hamstring 
disability.

15.  Entitlement to service connection for residuals of 
exposure to asbestos/hazardous materials.

16.  Entitlement to service connection for skin disability 
other than epidermal verrucae, herpes simplex 2, or 
pseudofolliculitis barbae.

17.  Entitlement to service connection for hepatitis.

18.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.

19.  Whether new and material evidence has been received to 
reopen a claim for service connection for erectile 
dysfunction.

20.  Whether new and material evidence has been received to 
reopen a claim for service connection for conjunctivitis. 

21.  Whether new and material evidence has been received to 
reopen a claim for service connection for pseudofolliculitis 
barbae.

22.  Whether new and material evidence has been received to 
reopen a claim for service connection for disability 
manifested by chest pain.

23.  Whether new and material evidence has been received to 
reopen a claim for service connection for lung disability.

24.  Entitlement to recognition of G. as the veteran's spouse 
for the period ending in July 18, 2005.

25.  Entitlement to waiver of recovery of an overpayment 
resulting from the removal of a dependant from the veteran's 
award of compensation benefits.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from September 1971 
to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner requiring extensive explanation.  A May 
1993 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, granted service connection for osteoarthritis of 
the knees, ankles, and sacroiliac joints, with an assigned 
initial combined disability evaluation of 10 percent.  The 
veteran disagreed with the assigned evaluation, was issued a 
responsive statement of the case in September 1993, and 
perfected his appeal of the initial rating assignable for the 
multiple joint osteoarthritis in November 1993.  
Unfortunately, that appeal was never forwarded to the Board.  
In June 1998, the RO assigned separate 10 percent evaluations 
for the osteoarthritis affecting each knee, each ankle, and 
the sacroiliac joints, effective August 21, 1996.  In March 
2007, the RO increased the evaluation assigned the 
osteoarthritis of each ankle to 20 percent, effective May 22, 
2006.  The Board has modified the title page of this action 
to reflect the current appellate posture of the service-
connected osteoarthritis disabilities.

The May 1993 rating decision also denied service connection 
for gastroenteritis.  The veteran disagreed with the decision 
in July 1993 (and impliedly confirmed his disagreement in an 
August 1993 clarification), but was not issued a statement of 
the case until February 2005 (at which time the RO styled the 
issue as one to reopen the claim).  The veteran perfected his 
appeal of the issue in April 2005, and has made it clear that 
his appeal is not limited to gastroenteritis, but involves 
several other gastrointestinal disorders as well.  In light 
of the above, the Board has modified the title pages to 
reflect that the gastrointestinal disability issue is on 
appeal from the original denial of the claim.

In a December 1994 rating decision, service connection for 
hypertension and for heart disability with elevated 
cholesterol levels was denied.  After a statement of the case 
was issued as to those issues in January 1995, the veteran 
perfected his appeal in February 1995.  Although the RO 
initially treated the current claims for those disorders as 
ones to reopen, in a July 2007 supplemental statement of the 
case, the RO confirmed that those issues are currently on 
appeal from the denial of the veteran's original claim for 
such disabilities.

In a December 1996 rating decision by the Chicago, Illinois 
RO, service connection for residuals of exposure to asbestos 
and hazardous materials was denied.  The rating action also 
denied service connection for PTSD and hamstring disability, 
and denied reopening of claims for lung disability and for 
disability manifested by chest pain.  The veteran was issued 
a statement of the case as to those issues in January 1997, 
following which he perfected an appeal in March 1997.  The RO 
never forwarded the above appeals to the Board.

In a June 1998 rating decision, the Manila RO increased the 
evaluation assigned the service-connected low back disorder 
to 40 percent, effective August 21, 1996.  The veteran 
appealed that determination.

In a September 2004 rating decision, the Manila RO denied 
service connection for diabetes mellitus and erectile 
dysfunction (claimed as secondary to diabetes mellitus).  
Given that service connection for both disorders was denied 
in an April 2003 rating decision, the Board has 
recharacterized the issues as applications to reopen those 
claims.  In any event, the veteran perfected his appeal of 
the September 2004 rating decision as to those matters in 
April 2005.

In a February 2005 rating decision, the Manila RO denied 
reopening of the claims for pseudofolliculitis barbae and 
conjunctivitis.  The veteran perfected his appeal of those 
issues in April 2005.  The Board is cognizant of the decision 
by the U.S. Court of Appeals for the Federal Circuit in Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), which held that the 
proper reading of 38 U.S.C. § 7104(b) and the test thereunder 
is that claims based upon distinctly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
Review of the record discloses that the veteran has been 
diagnosed with a variety of skin and eye disorders, many of 
which have been subject to final rating actions.  Given that 
skin and eye disorders other than those two conditions have 
been the subject of rating actions by VA, the Board finds no 
basis on which to expand the appeal to encompass skin or eye 
disorders other than pseudofolliculitis barbae and 
conjunctivitis.

The title pages of this action identify additional issues not 
discussed above.  Those matters require further procedural 
action on the part of VA in order to allow the veteran to 
perfect an appeal of the issues, if desired.  Those matters 
are discussed in further detail in the REMAND portion of this 
action.

The record reflects that the veteran perfected an appeal as 
to the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  Entitlement to a TDIU thereafter was 
granted in an April 2003 rating decision.

During the long course of this appeal, the veteran has 
alternated between requesting a hearing before a traveling 
Veterans Law Judge and declining such a hearing.  His most 
recent communication to the Board regarding a hearing is an 
April 2005 VA Form 9, on which he indicated that a Board 
hearing was not desired.  The Board consequently concludes 
that the veteran is not interested in a Board hearing in this 
appeal.

The issue of entitlement to an increased rating for low back 
disability is addressed in the decision below.  The remaining 
issues on appeal are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's low back disability is productive of pronounced 
intervertebral disc syndrome (IVDS), but not by ankylosis or 
by substantial neurologic impairment.  

 
CONCLUSION OF LAW

The criteria for a 60 percent evaluation for low back 
disability have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5292, 5293 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5235 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (except in two respects, discussed further below) 
in a June 2004 correspondence.  That communication did not 
provide notice of the information and evidence necessary to 
substantiate the effective date to be assigned in the event 
the claim was successful.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The RO did, however, provide such 
notice in March 2006 correspondence, and readjudicated the 
claim in a July 2007 supplemental statement of the case.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 38 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the June 2004 and March 2006 
correspondences essentially provided the type of notice 
required by Vasquez-Flores.  The June 2004 correspondence 
essentially advised him that relevant evidence included that 
tending to show all aspects of disablement.  Even assuming, 
however, that the June 2004 notice letter did not properly 
advise the veteran as to the effect of the worsening on his 
employment and daily life, the Board finds that he has amply 
demonstrated actual notice of the need for evidence showing 
such an effect.  In this regard, the record is replete with 
statements by the veteran indicating that he is unemployed at 
least in part because of his back disorder, and suggesting 
that his back disorder impairs his daily activities.  At his 
multiple VA examinations the veteran specifically addressed 
his perception of the impact of his disorder on daily 
activities.  The Board finds that the veteran's statements to 
VA and to his examiners demonstrate that he is well aware of 
the need for evidence showing the impact of his disorder on 
her daily life and employment.  Consequently, the Board finds 
that any prejudice flowing from the failure of the June 2004 
correspondence to provide such notice has been rebutted.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record contains treatment reports 
and/or statements from, inter alia, Drs. Abitrario, Bacani, 
Dela Paz, Ebilane-Felipe, Garcia, Fulgueras-Afable, Galang, 
Macarayo, Moreno, Rosario-Dizon, Timbol; and Angeles 
University Foundation Medical Center, Bacani Medical Clinic, 
Hickam Air Force Base, Immaculate Conception Poly Clinic, Mt. 
Carmel Medical Clinic, Our Lady of Mt. Carmel, Santo Tomas 
University Hospital, St. Luke's Medical Center, Subic Legend 
Health and Medical Center, Health Visions Corporation, 
Philippine International Hospital, Tripler Army Medical 
Center, and Veterans Memorial Medical Center.  The records on 
which the veteran's award of disability benefits from the 
Social Security Administration (SSA) were based are of 
record.

The record also reflects that the veteran was afforded 
multiple VA examinations in connection with the increased 
rating claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected low back disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

Prior to September 23, 2002, IVDS was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  That code provided for a 40 
percent rating for severe IVDS, with recurring attacks and 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

From September 23, 2002 to September 25, 2003, the criteria 
for IVDS specified that a 40 percent evaluation was warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation required incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Alternatively, IVDS was rated by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and Note (1) (2003).

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 40 percent evaluation where forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 40 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.  A 60 percent 
evaluation requires incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and (6) 
(2007).

Prior to September 26, 2003, alternative diagnostic codes 
included 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295.  

Pursuant to Diagnostic Code 5292, a maximum 40 percent 
evaluation was warranted for severe limitation of lumbar 
spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Pursuant to Diagnostic Code 5295, a 40 percent evaluation 
required severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

With a fractured vertebrae which otherwise does not meet the 
criteria for a 60 or 100 percent rating, residuals are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

Factual background

Service connection for low back disability was granted in May 
1993, and evaluated as 10 percent disabling.  In June 1998, 
the RO increased the evaluation assigned the low back 
disorder to 40 percent, effective August 21, 1996.  This 
evaluation has remained in effect since that time

On file are VA and private medical records for the period 
from 1995 to August 2006 which document complaints including 
radiating low back pain.  The records show that the veteran 
was issued a back brace, and that he had difficulty with heel 
and toe walking.  His deep tendon reflexes ranged from 1+ to 
normal.  He exhibited muscle spasm, but no atrophy.  The 
veteran was considered independent in his activities of daily 
living.  His strength ranged from 4/5 to full.  Sensation was 
intact, except in the soles of his feet.  The records show he 
was hospitalized on several occasions to receive injections 
for the relief of low back symptoms.  The records also show 
that the veteran complained of occasional urinary 
incontinence and rare fecal incontinence.  At one point, he 
was diagnosed with lumbar radiculopathy, but 
electrodiagnostic studies eventually determined that his 
lower extremity complaints represented peripheral neuropathy.  
X-ray studies showed decreased lordosis with mild posterior 
subluxation and probable spondylosis.  A Magnetic Resonance 
Imaging study in April 2001 revealed small disc herniations 
with neural canal encroachment.  Diagnostic studies in 2004 
revealed herniation of several low back discs with 
compression of the spinal canal and narrowing of the neural 
foramina.  There was also straightening of the lumbar 
curvature secondary to muscle spasm.  

On VA examinations dated in August 1996 and October 1996, the 
veteran was noted to have left lower extremity swelling with 
reduced strength in that leg.

On VA examination in February 1998, the veteran complained of 
low back pain.  He reported experiencing flare ups every 2 or 
3 days, particularly with rainy weather.  He indicated that 
he was unable to leave his bed on those occasions until the 
pain subsided, and that the problems limited his ability to 
do chores.  Physical examination revealed that the veteran's 
musculature and posture were normal.  He exhibited forward 
flexion of the lumbar spine to 45 degrees; backward extension 
to 10 degrees; bilateral lateral flexion to 10 degrees; and 
bilateral rotation to 10 degrees.  The examiner noted that 
the veteran experienced pain beginning at the endpoints of 
motion.  No neurologic deficits were identified.  X-ray 
studies showed degenerative discospondylosis and degenerative 
arthritis.

On a VA orthopedic and neurologic examination in June 1999, 
the veteran complained of low back pain with easy 
fatigability.  He indicated that the pain varied in severity 
and was relieved by the use of a brace, and he explained that 
he also used a corset and a cane.  The veteran denied bowel 
or bladder impairment.  Range of lumbar spine motion testing 
revealed flexion to 30 degrees; extension to 20 degrees; 
bilateral rotation to 20 degrees; right lateral flexion to 30 
degrees; and left lateral flexion to 35 degrees.  The veteran 
evidenced pain at the endpoints of motion.  Muscle spasm was 
present.  There were no postural abnormalities or fixed 
deformities.  The veteran had good muscle tone.  The veteran 
had hypoesthesia in the hands and feet with hypoactive but 
equal deep tendon reflexes.  The veteran was felt to be 
limited to mild to moderate physical activity.  He was 
diagnosed as having diabetes mellitus and peripheral 
neuropathy.  The veteran's reported lower extremity numbness 
was felt to be due to diabetic neuropathy.  

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1999.  He testified that he experienced 
low back pain and occasional tingling in the feet, but not 
numbness or muscle spasm.  He testified that he was unable to 
sit or walk for prolonged periods and that he was unable to 
look for jobs because of his pain medications.  

At an April 2001 vocational rehabilitation assessment, the 
veteran indicated that his disorders (including his low back 
disability) limited his ability to work.

In a March 2003 decision, an administrative law judge with 
the Social Security Administration (SSA) concluded that the 
veteran was disabled because of the low back disorder and 
numerous other disabilities, even as to sedentary employment.  
The judge found that the veteran had not engaged in 
substantial gainful activity since October 1991.

At a March 2003 VA examination, the veteran complained of low 
back pain and stiffness.  He also reported flare ups with 
certain motions and activities, as well as with certain 
weather.  The veteran reported experiencing moderate 
functional impairment during flare ups.  He reported using a 
cane and back brace.  The veteran demonstrated low back 
forward flexion to 70 degrees; extension to 25 degrees, 
bilateral lateral flexion to 30 degrees; and bilateral 
rotation to 25 degrees.  The examiner clarified that pain 
began at the endpoints of the above ranges of motion.  With 
consideration of flare ups, the veteran would exhibit forward 
flexion to 60 degrees; extension to 20 degrees, bilateral 
lateral flexion to 25 degrees; and bilateral rotation to 20 
degrees.  The examiner noted that the veteran was unable to 
endure repetitive bending during flare ups, and explained 
that pain was the major factor in the veteran's functional 
impairment.  Neurological examination showed the presence of 
muscle spasm, but no lower extremity atrophy.  Deep tendon 
reflexes were normal.  No bowel or bladder problems were 
identified.  The examiner concluded that the veteran's lumbar 
spine moderately hindered him in the ability to obtain and 
retain gainful employment.

At a June 2004 VA examination to determine the veteran's need 
for aid and attendance, he reported that he was confined to a 
hospital for the purpose of receiving injections to his low 
back.  The veteran indicated that he could walk around the 
house on good days, and that he worked on a computer at home.  
Physical examination showed that his posture was erect.  He 
walked slowly with a cane.  The examiner indicated that the 
veteran required an attendant for bathing during flare ups.

At a June 2004 VA orthopedic examination, the veteran 
reported experiencing intermittent radiating low back pain 
aggravated by certain activities.  He also reported 
experiencing slight unsteadiness and moderate to severe 
interference of back problems with his usual occupation.  The 
veteran reported that he had been hospitalized twice in the 
prior 12 months for his back, each time for a period of no 
more than 5 days.  Range of low back motion testing disclosed 
forward flexion to 60 degrees; backward extension to 20 
degrees; bilateral lateral flexion to 20 degrees; and 
bilateral rotation to 25 degrees.  With consideration of pain 
and flare ups, the veteran was able forward flex to 40 
degrees; extend to 10 degrees; laterally flex to 10 degrees 
(bilaterally); and rotate to 20 degrees (bilaterally).  There 
was no incoordination and the examiner explained that pain 
was the primary factor causing limitation of motion.  The 
veteran did exhibit slight spasm and tenderness.  There was 
no ankylosis or deformity.  Neurologic examination disclosed 
the absence of any bowel or bladder complaints.  The examiner 
concluded that the veteran could perform his activities of 
daily living with moderate to severe restrictions.

At a June 2004 VA neurologic examination, the veteran 
reported experiencing lower extremity numbness.  His deep 
tendon reflexes were hypoactive to examination.  His strength 
was 4/5 and there was hypoesthesia in the right lower 
extremity.  The veteran was diagnosed with peripheral 
neuropathy.  The examiner noted that electrodiagnostic 
studies were consistent with distal sensorimotor 
polyneuropathy.

At a February 2005 VA orthopedic examination, the veteran 
reported experiencing radiating low back pain, with flare ups 
occurring up to 4 times each week.  He reported experiencing 
moderate functional impairment during the flare ups, with 
moderate limitation on his usual occupation and on his 
activities of daily living.  He indicated that he experienced 
slight unsteadiness.  Range of low back motion testing 
disclosed forward flexion to 70 degrees; extension to 20 
degrees; bilateral lateral flexion to 25 degrees; and 
bilateral rotation to 25 degrees.  With consideration of 
pain, the veteran was noted to exhibit forward flexion to 60 
degrees; extension to 15 degrees; bilateral lateral flexion 
to 20 degrees; and bilateral rotation to 20 degrees.  The 
examiner noted that when the veteran's reports of flare ups 
were considered, the appropriate ranges of motion would 
include forward flexion to 50 degrees; extension to 10 
degrees; bilateral lateral flexion to 15 degrees; and 
bilateral rotation to 15 degrees.  The veteran was unable to 
endure repetitive bending, and exhibited spasm and guarding.  
He did not have any ankylosis, atrophy or pathologic 
reflexes.

At a February 2005 VA neurologic examination, the veteran 
reported experiencing intermittent cramps and numbness in the 
legs.  His deep tendon reflexes were hypoactive in the lower 
extremities.  He exhibited 4/5 strength.  There was 
hypoesthesia in the right lower leg.  The examiner diagnosed 
peripheral neuropathy and concluded that the most likely 
etiology of the neuropathy was diabetes.

At a September 2006 VA examination, the veteran denied 
urinary or fecal incontinence, or any lower extremity 
weakness.  He reported experiencing flare ups every 2 weeks 
lasting up to 3 days.  He reported experiencing mild fatigue 
and moderate stiffness.  He denied any weakness.  Physical 
examination disclosed normal back contour, without any 
ankylosis.  There was mild spasm and tenderness.  There was 
no atrophy or weakness.  The veteran was able to forward flex 
to 60 degrees; extend to 20 degrees; laterally flex to 20 
degrees (bilaterally); and rotation to 20 degrees 
(bilaterally).  With consideration of pain, the veteran had 
forward flexion to 50 degrees; extension to 15 degrees; 
bilateral lateral flexion to 15 degrees; and bilateral 
rotation to 15 degrees.  There was full strength in the lower 
extremities, and normal deep tendon reflexes.  There was 
slight diminishment of sensation to light touch.  The 
examiner concluded that the veteran's low back disorder had a 
moderate to severe affect on activities of daily living.

Analysis

Based on the medical evidence on file, Board finds that the 
evidence supports evaluation of a 60 percent evaluation for 
the veteran's intervertebral disc syndrome. In this regard, 
the evidence shows that prior to September 2002, the 
veteran's low back disorder was characterized by frequent 
muscle spasms and occasionally decreased deep tendon 
reflexes.  He has required the use of a cane and back brace 
for a number of years due at least in part to his low back 
disorder, and he consistently demonstrated severely limited 
range of lumbar spine motion when examined in February 1998 
and June 1999.  He also experiences frequent flare ups, and 
the Board points out that his account of flare ups and 
restricted motion are supported by the pathological processes 
demonstrated on diagnostic testing.  The Board accordingly 
finds that a 60 percent evaluation is warranted for the 
veteran's low back disorder.

The Board has considered whether an even higher rating would 
be warranted by separately evaluating the orthopedic and 
neurologic components of the disorder.  See Bierman v. Brown, 
6 Vet. App. 125 (1994).  Under Diagnostic Code 5292, the 
veteran clearly meets the criteria for a 40 percent 
evaluation for severe limitation of lumbar motion.  It is 
equally clear that his back disorder does not involve 
ankylosis, and that 40 percent would be the maximum 
evaluation assignable for the orthopedic manifestations.

With respect to neurologic manifestations, although the 
veteran was thought at one point to have lumbar 
radiculopathy, his lower extremity symptoms were eventually 
attributed to peripheral neuropathy caused by diabetes 
mellitus.  Even assuming, however, that any neurologic 
impairment in the lower extremities was associated with the 
back disorder, the veteran's reflexes have consistently been 
present, and he has not demonstrated any atrophy or other 
impairment in the lower extremities which even remotely 
approximates more than mild paralysis of the sciatic nerve.  
The only substantial symptom evidenced is some decreased 
sensation to touch.  In other words, at most the evidence 
would support assignment of a 10 percent evaluation for each 
leg under Diagnostic Code 8520.  As combining two 10 percent 
evaluations with the 40 percent evaluation would not result 
in a rating greater than 60 percent, see 38 C.F.R. § 4.25, 
the veteran is entitled to a 60 percent rating, but not 
higher, under the criteria in effect prior to September 2002.

Effective September 2002, the rating criteria were amended.  
The Board notes in passing that given the frequency of the 
veteran's flare ups as well as the records showing that he 
does seek periods of hospitalization which require the 
administration of steroid injections and observations, the 
evidence arguably supports assignment of a 60 percent rating 
based on the presence of incapacitating episodes.  A 60 
percent rating is the maximum rating assignable based on 
incapacitating episodes, however.  With respect to whether 
the veteran instead could receive a higher rating by 
separately evaluating the chronic orthopedic and neurologic 
manifestations, the Board again notes that the veteran would 
receive a maximum 40 percent evaluation under DC 5292 for the 
orthopedic manifestations.  With respect to the neurologic 
manifestations, he would receive no more than 10 percent for 
each leg under DC 8520, given his present deep tendon 
reflexes, lack of atrophy, and substantially full strength.  
An evaluation in excess of 60 percent under the criteria in 
effect beginning on September 22, 2002, is therefore not 
warranted.

Effective September 26, 2003, IVDS may be rated either on the 
basis of incapacitating episodes, or under the general 
criteria for evaluating back disorders.  A 60 percent rating 
is the maximum rating assignable for incapacitating episodes.  
The general criteria for evaluating back disorders provides 
for a maximum 40 percent evaluation, absent ankylosis, and 
allows for the separate evaluation of associated neurologic 
impairment.  Again, however, the veteran has not demonstrated 
substantial neurologic impairment.  At most he has 
demonstrated some decreased sensation to light touch in the 
lower part of his legs.  Although he does claim to have bowel 
and bladder dysfunction secondary to his low back disorder, 
the records do not confirm the presence of a bowel or bladder 
disability.  Moreover, he denied any associated bowel or 
bladder problems on repeated VA examination.  His VA 
examiners concluded that the veteran had no additional 
significant neurologic impairment from the low back disorder.  
In short, neither his examining nor his treating physicians 
have diagnosed the veteran with an actual bowel or bladder 
disorder, or suggested that any bowel or bladder difficulties 
were neurological in nature.

The Board acknowledges the veteran's contention that his 
erectile dysfunction may be due to the low back disorder.  
The issue of service connection for that disorder has been 
developed for appellate review and is being remanded for 
certain procedural actions.  In the event that the veteran 
successfully reopens his erectile dysfunction claim and 
establishes service connection as secondary to the low back 
disorder, the veteran will receive a separate evaluation for 
the disorder at that time.
 
In short, there is no evidence of any significant 
neurological impairment associated with the low back 
disorder.  Consequently, there is no basis on which to 
separately evaluate any neurologic manifestations of the low 
back disorder for any period involved in this appeal.  See 
generally, 38 C.F.R. § 4.124, Diagnostic Code 8520 (2007).

Accordingly, the Board concludes that a 60 percent 
evaluation, but not more, for low back disability is 
warranted.  38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran at times reports that his low 
disorder prevents him from obtaining or maintaining 
employment.  The record shows that the veteran has not worked 
(at least not on a full-time basis) since leaving service in 
1991, and is considered disabled by the SSA.  The veteran 
does, however, have a myriad of other disorders, many of 
which are not service-connected, which clearly also interfere 
with employment.  Although the veteran's low back disorder 
undoubtedly interferes with his employability to an extent 
(and his examiners report that it results in moderate to 
severe impairment of activities), this is reflected in the 
current 60 percent evaluation assigned for the disability.  
The Board notes that loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (The disability rating itself is recognition that 
industrial capabilities are impaired).  

In addition, there is no evidence that his low back disorder 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional so as to preclude the use of the regular rating 
criteria.  The Board acknowledges that the veteran 
occasionally seeks hospitalization for steroid injections 
into his back.  Review of the voluminous medical records 
shows, however, that his hospital stays for such purposes are 
typically brief, and not frequent.

Thus, though in no way diminishing the obvious impact that 
the low back disability has on the veteran's life style in 
general, the Board finds nothing in the record which may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  Therefore, the Board finds that 
submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996) ; Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered whether an increased rating is 
warranted for any discrete period during this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
reviewed the evidence on file, particularly the VA 
examination reports and treatment records which document 
findings clearly consistent with a 60 percent, but not more, 
evaluation, and concludes that the underlying level of 
severity for the veteran's low back disorder has remained at 
the 60 percent level during the period from the filing of the 
claim for an increased rating.


ORDER

A 60 percent rating for low back disability is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.





REMAND
 
Initially, as regards the issues of service connection for 
skin disability (other than epidermal verrucae, herpes 
simplex 2, or pseudofolliculitis barbae), and hepatitis, 
service connection for both disorders was denied in a May 
1993 rating decision.  The veteran disagreed with the rating 
action, and in response to the RO's request for clarification 
of the precise issues subject to his disagreement, the 
veteran in August 1993 specifically indicated that he 
intended to submit an appeal as to the above skin disorder 
and hepatitis issues.  Although the RO thereafter issued 
rating decisions throughout the years denying those claims, 
the RO has never issued the veteran a statement of the case 
addressing the issues.

A June 1998 rating decision granted service connection for 
osteoarthritis of the cervical spine.  The rating decision 
included the cervical spine disorder in the combined 10 
percent rating for the bilateral knee, ankle and sacroiliac 
joint disorders for the period prior to August 21, 1996.  The 
rating action assigned a 30 percent evaluation for the 
disorder for the period from August 21, 1996.  In May 1999, 
the veteran expressed disagreement with the evaluation 
assigned the cervical spine disorder.  Although he has 
perfected an appeal with respect to the bilateral knee, ankle 
and sacroiliac joint issues, given that service connection 
for cervical spine disability was granted many years after he 
perfected his appeal of the referenced issues, the cervical 
spine disorder is, in the Board's opinion, a separate issue 
which must be appealed in its own right.  The Board notes in 
this regard that the veteran has not received a statement of 
the case addressing the proper initial disability rating 
assignable for the cervical spine disorder.

In a January 2000 decision, the RO denied entitlement to 
waiver of recovery of an overpayment in the amount of $720 
resulting from the apportionment of the veteran's 
compensation in favor of a dependent.  The veteran disagreed 
with the denial in February 2000, but was never issued a 
responsive statement of the case.  In August 2000, the RO 
retroactively removed the referenced dependent from the 
veteran's award effective to 1995.  The RO recalculated the 
amount of the veteran's debt, informing him that he now owed 
$1,236 in addition to the original overpayment.  In November 
2000, the RO denied entitlement to waiver of recovery of the 
debt.  In January 2001, the veteran disagreed with the 
November 2000 determination.  Again, a responsive statement 
of the case was never issued.

In a June 2002 rating decision, service connection for 
depression was granted, with an assigned initial evaluation 
of 10 percent.  In July 2002, the veteran expressed 
disagreement with the initial rating assigned.  The record 
shows that the RO has not issued the veteran a responsive 
statement of the case.  Although the RO increased the 
assigned initial evaluation to 30 percent in April 2003, the 
veteran has not indicated that a 30 percent evaluation would 
satisfy his appeal.  See generally, AB v. Brown, 6 Vet. App. 
35, 38 (1993) (claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded).

In a November 2002 decision, the RO denied entitlement to 
recognition of G. as the veteran's spouse.  In December 2002 
the veteran disagreed with that determination.  He was never 
issued a statement of the case on that issue.  The Board 
recognizes that the veteran eventually "divorced" G. on 
July 18, 1995, and now claims C. as his spouse (the RO has 
denied recognition of C. as the veteran's spouse as well, but 
he has not initiated an appeal of that determination), but 
points out that he still could be entitled to a retroactive 
award of additional compensation on the basis of G.'s status 
as his spouse for a certain period ending on July 18, 1995.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a statement of the case, the Board should 
remand the matter for issuance of a statement of the case.  
The above issues therefore require remand.

With respect to the issues identified as numbers 2 through 7, 
13 through 15, 22, and 23, although the veteran perfected his 
appeal of those issues, through reasons unclear to the Board, 
the RO never forwarded the appeals to the Board until now.  
As a result, the record literally contains multiple volumes 
of evidence pertinent to each issue, for which a supplemental 
statement of the case has not been issued.  A remand 
therefore is required for each one of those issues.  See 
38 C.F.R. § 19.31.

Given the extraordinary length of time involved in forwarding 
the veteran's appeals to the Board, as well as the veteran's 
assertions concerning his symptomatology since service, the 
Board is also of the opinion that the veteran should be 
afforded VA examinations with respect to each of those 
issues, except for issues 23 and 24 (unless and until those 
claims are reopened).

With respect to the diabetes mellitus and erectile 
dysfunction claims, despite the addition of a substantial 
amount of evidence to the record since the statement of the 
case addressing those issues, the RO has not issued the 
veteran a supplemental statement of the case.  In the July 
2007 supplemental statement of the case, the RO explained 
that it would not address those issues in light of the 
decision by the Court in Haas v. Nicholson, 20 Vet. App. 257 
(2006).  In Haas, the Court reversed a decision of the Board 
which denied service connection for disabilities claimed to 
have resulted from exposure to herbicides.  On September 21, 
2006, VA's Secretary imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  The Board notes that 
although the Court's decision was in turn reversed by the 
U.S. Court of Appeals for the Federal Circuit in Haas v. 
Peake, 525 F.3d. 1168 (Fed. Cir. 2008), the Secretary's stay 
remains in effect.  

The RO's understanding to the contrary notwithstanding, the 
veteran's claims for diabetes mellitus and erectile 
dysfunction are not subject to the stay.  The veteran served 
in the Air Force beginning in September 1971, does not have 
any awards or decorations suggesting proximity to Vietnam at 
any point, denies ever visiting Vietnam during service, and 
does not contend that he served on a vessel off the shores of 
Vietnam.  He alleges instead that his diabetes mellitus 
originated in service.

On remand, the RO should issue the veteran a supplemental 
statement of the case addressing the above two issues.

The Board also notes, with respect to the applications to 
reopen the issues of service connection for diabetes 
mellitus, erectile dysfunction, conjunctivitis, 
pseudofolliculitis barbae, lung disability, and disability 
manifested by chest pain, that the veteran has not received 
the type of notice to which he is entitled under 38 C.F.R. 
§ 5103(a).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that in claims to reopen, VA's duty to notify 
includes advising him of the information and evidence that is 
necessary to reopen the claim, and of the information and 
evidence necessary to establish entitlement to the underlying 
claim for the benefit sought.  The Court further held that VA 
must, in the context of a claim to reopen, look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  The record shows that such notice has 
not been provided to the veteran.

As to the claim for gastrointestinal disability, the service 
medical records show that the veteran was seen in September 
1976 for stomach problems, at which time he reported that he 
was treated for a stomach ulcer in 1973 or 1974; the treating 
clinician noted that the veteran's account was not documented 
in the records.  An upper gastrointestinal series that same 
year was negative for abnormalities.  The service records 
show the veteran was treated for gastroenteritis on at least 
8 occasions throughout service.  

The post-service medical records show that the veteran was 
hospitalized in November 1991 for gastroenteritis and 
hepatitis.  Subsequent records document treatment for a 
variety of gastrointestinal disorders.  To date, the veteran 
has not been afforded a VA examination to determine the 
etiology of his gastrointestinal disability.  In the Board's 
opinion, such an examination is warranted in this case.  See 
generally, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim for hypertension and heart disability, the 
veteran was diagnosed with neither disorder in service, but 
did present with elevated cholesterol levels prior to his 
retirement.  The post-service medical records show 
occasionally elevated blood pressure readings, but without a 
formal diagnosis of hypertension until 1996.  At a June 1994 
VA examination, the veteran was found to have left 
ventricular hypertrophy and elevated cholesterol levels.  A 
June 1999 echocardiogram revealed mitral and tricuspid 
regurgitation.  The Board notes that the veteran also 
contends that his hypertension may be secondary to service-
connected disability.

In a September 1998 statement, Dr. E. Guzman indicated that 
he had treated the veteran since February 1998 and believed, 
after reviewing the veteran's service medical records, that 
the veteran had an undiagnosed coronary artery disease in 
service.

In light of Dr. Guzman's opinion and the continuity of 
complaints reflected in the postservice medical records, the 
Board is of the opinion that VA examination of the veteran to 
determine the etiology of his hypertension and heart 
disability is necessary.

The actions of the ROs involved in the processing of this 
appeal have been far less than exemplary.  Despite 14 volumes 
of evidence and more than a decade in which to develop this 
appeal, a substantial amount of procedural and evidentiary 
development remains.  The Board sincerely regrets the length 
of time this appeal has required, and regrets that additional 
development remains.  The Board trusts that the RO will, from 
this point forward, act in a more expeditious manner with 
regard to this appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the following 
issues:  Entitlement to service 
connection for skin disability (other 
than epidermal verrucae, herpes simplex 
2, or pseudofolliculitis barbae); service 
connection for hepatitis; entitlement to 
an initial disability rating in excess of 
30 percent for depression; entitlement to 
an initial disability rating in excess of 
30 percent for cervical spine disability 
for the period from August 21, 1996; 
entitlement to recognition of G. as the 
veteran's spouse for a period of time 
ending on July 18, 2005; and entitlement 
to waiver of recovery of an overpayment 
on the basis of the removal of a 
dependent.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal as to the respective May 1993, 
June 1998, November 2000, June 2002, and 
November 2002 VA decisions.  If the 
veteran thereafter submits a timely 
substantive appeal as to one or more of 
the above issues, the RO should undertake 
any other indicated development as to 
that(those) issue(s).  If, and only if, a 
timely appeal is submitted, the pertinent 
issue(s) should be certified on appeal to 
the Board. 

2.  The RO should send the veteran proper 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as to each issue 
remaining on appeal.  As to the 
applications to reopen, such notice 
should advise the veteran of what 
evidence is necessary to substantiate the 
element(s) required to establish service 
connection that were found insufficient 
in the prior final denials, as outlined 
by the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

3.  Thereafter, the RO should arrange for 
VA orthopedic examination of the veteran 
to determine the nature, extent and 
severity of the veteran's service-
connected osteoarthritis of the right 
knee; the nature, extent and severity of 
the veteran's service-connected 
osteoarthritis of the left knee; the 
nature, extent and severity of the 
veteran's service-connected 
osteoarthritis of the right ankle; the 
nature, extent and severity of the 
veteran's service-connected 
osteoarthritis of the left ankle; the 
nature, extent and severity of the 
veteran's service-connected 
osteoarthritis of the sacroiliac joints; 
and the nature and etiology of any 
hamstring disability.  All indicated 
studies, including range of motion 
studies in degrees, should be performed.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

With respect to any hamstring disability 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disability is 
etiologically related to service.  The 
examiner should also provide an opinion 
as to the impact of the veteran's 
osteoarthritis of the knees, ankles and 
sacroiliac joints on his employability.  
The rationale for all opinions expressed 
should be explained.  The claims files 
must be made available to and reviewed by 
the examiner.

4.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent and etiology 
of any currently present gastrointestinal 
disability.  All indicated studies should 
be conducted.  The examiner should be 
requested to provide an opinion, with 
respect to each currently present 
gastrointestinal disorder, as to whether 
it is at least as likely as not that such 
disorder is etiologically related to 
service or was present within one year of 
discharge therefrom.  The veteran's 
claims files must be made available to 
the examiner for review.  

5.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of any 
currently present heart disability with 
hypercholesterolemia; and the nature, 
extent and etiology of the veteran's 
hypertension.  All indicated studies 
should be conducted.  With respect to any 
heart disorder identified, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that such disorder is etiologically 
related to service or was present within 
one year of discharge therefrom.  With 
respect to the veteran's hypertension, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the hypertension is 
etiologically related to service or was 
present within one year of discharge 
therefrom, or whether it was caused or 
chronically worsened by service-connected 
disability.  The veteran's claims files 
must be made available to the examiner 
for review.  

6.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a copy 
of the veteran's DD Form 214 and other 
service personnel records should be sent 
to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR should 
also be requested to furnish the unit 
history and operational reports for each 
unit the veteran was assigned to while in 
the Republic of the Philippines for the 
period during which he served with such 
unit. 

7.  Thereafter, and if and only if the RO 
determines that one or more of the 
veteran's claimed stressor incidents has 
been verified, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature, extent and 
etiology of any PTSD present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The claims folders, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.

8.  Thereafter, the RO should then 
prepare a new rating decision and 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted in full the RO must issue 
a supplemental statement of the case, and 
provide the veteran and his 
representative an opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


